Citation Nr: 0638613	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1990 to February 
1994. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying the appealed claims.  

The Board notes that the claims were previously 
administratively denied by RO letter in April 1995, based 
upon the veteran's failure to appear for a scheduled VA 
examination.  However, the veteran's service medical records, 
with the exception of dental records, were not then 
associated with the claims folder.  The service medical 
records now having been associated with the claims folder, 
consideration of the claims as new claims, on a de novo 
basis, is appropriate.  

The issues of entitlement to service connection for a low 
back disorder and entitlement to service connection for 
bilateral hearing loss are addressed in the Remand portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that a present left 
knee disorder originated in service or is causally related to 
service.  

2.  The medical evidence does not show left knee arthritis 
within the first post-service year.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial RO decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




VA has fulfilled the above requirements in this case.  By a 
VCAA letter in March 2003, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for a left knee 
disorder.  These letters informed of the bases of review and 
the requirements to sustain the claim.  Also by the VCAA 
letter, the veteran was requested to submit evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claim, 
and to provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment post service, in support of the claim.  The veteran 
did inform of in-service and post-service treatment, and 
records were sought from indicated sources.  As discussed in 
the merits-based discussion, below, the case has been denied 
by the RO and now by the Board based on absence of evidence 
of a left knee disorder in service or causally related to 
service, or evidence of arthritis of the knee within the 
first post-service year.  The veteran has presented no 
avenues of evidentiary development that have not been pursued 
by query by the RO.  While the veteran reported VA treatment 
prior to service separation, a query to the indicated VA 
treatment facility produced no such pre-separation record of 
treatment.  Hence, the case presents no reasonable 
possibility that additional evidentiary requests would 
further the veteran's claim.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. §§ 3.159, 3.304(f).  

Records were sought from indicated VA, service, and private 
medical sources.  All records obtained were associated with 
the claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for a left knee disorder, such an 
examination is not required in this case.  No service records 
show complaints, findings, or treatments for a left knee 
disorder, and no records show arthritis of the left knee 
within the first-year-post-service presumptive period for 
arthritis.  38 C.F.R. § 3.303, 3.307, 3.309.  The Court of 
Appeals for Veterans Claims, in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), recognized in 38 C.F.R. § 3.159(c)(4) a 
three-pronged test for ascertaining whether a VA examination 
is warranted to address a claim for service connection.  The 
regulation provides, in pertinent part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2006).


Because the veteran's left knee disorder claim fails the 
second prong of that test,i.e., evidence of pertinent injury, 
disease, or disability in service or pertinent disease or 
disability within the first-year-post-service presumptive 
period - the veteran's claim does not require a VA 
examination for development pursuant to the VCAA.  

By an April 2004 statement of the case and a February 2005 
supplemental statement of the case, the veteran was informed 
of evidence obtained in furtherance of his claim.  The Board 
acknowledges that the statement of the case and supplemental 
statement of the case are "post decisional" documents.  It 
is the view herein that this is not fatal in providing notice 
as there was, subsequent to all notice, de novo review of the 
appealed claim, including consideration of the claim based on 
all appropriate criteria for this service connection claim.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran addressed the appealed left knee disorder claim 
by submitting written statements, as well as by testimony 
provided before an RO hearing officer at a hearing conducted 
in July 2004.  There is no indication that the veteran 
desired to further address his claim, or that such a desire 
remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any issues as to rating 
or effective date are moot.


II.  Left Knee Disorder Service Connection Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
when the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.   When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id. 

Certain disabilities, including arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service medical records, including the veteran's service 
separation examination in February 1994, include no record of 
complaints, findings, or treatment for a left knee disorder.  
The service medical records contain a single treatment record 
for a complaint of pain in the right knee, not the left.  

Upon January 2003 VA treatment the veteran complained of left 
knee pain, for which he was treated with anti-inflammatory or 
pain medication.  However, his gait was normal on 
examination, and there was no swelling or tenderness in the 
joint.  X-rays were also within normal limits.  

Thus, absent cognizable (medical) evidence of a left knee 
disorder in service or of a causal link between service and a 
current left knee disorder, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left knee disorder or a direct basis.  38 C.F.R. § 3.303.  
Absent cognizable (medical) evidence of left knee arthritis 
within the first post-service year, service connection is 
also not warranted for a left knee disorder as arthritis on a 
first-year-post-service presumptive basis.  38 C.F.R. 
§ 3.307, 3.309.  The Board has considered the veteran's 
statements and testimony.  However, these lay statements 
cannot serve as medical evidence to establish disability of 
the left knee in service or a causal link to service, because 
those are medical questions beyond the scope of lay 
knowledge.  Espiritu.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied.  


[Continued on next page]



REMAND

Additional development is necessitated, in part, but the duty 
to assist pursuant to the VCAA.  Under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  A VCAA letter was sent 
to the veteran in March 2003.  However, evidentiary 
development assistance is still required, as detailed below.  

The threshold for normal hearing is from 0 to 20 decibels 
(dB), with higher thresholds indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Regarding the veteran's claims for service connection for 
bilateral hearing loss, the Board notes that his service 
entrance examination showed no pure tone thresholds 
indicating hearing loss at pertinent hertz levels (generally, 
500 to 4000 decibels).  However, subsequent hearing tests in 
service and upon service separation in February 1994 did show 
hearing loss.  Thus, the possibility of hearing loss, at 
least in the left ear, related to service is presented.  

The veteran has not presented post-service medical evidence 
of hearing loss, and hence sufficient evidence to support a 
grant of service connection for left ear hearing loss 
(requiring a showing of current disability) is not present.  
While hearing loss meeting the Hensley criteria was not shown 
for the right ear in service, the increased hearing loss in 
the left ear presents the possibility of excess noise 
exposure.  The veteran has yet to be afforded a VA 
examination to address his claimed hearing loss.  
Accordingly, one should be afforded him.  

The veteran's claim, including for service connection for a 
low back disorder, was originally submitted in March 1994, 
though that claim was administratively denied in April 1995 
due to the veteran's failure to appear for a VA examination.  
Nonetheless, the veteran has contend that he had ongoing low 
back difficulty since service.  Service medical records 
reflect treatment in November 1991 for a complaint of back 
pain of one-and-one-half weeks' duration, with pain shown on 
back movement and medication prescribed, though with no 
specific diagnosis.  The veteran also received in-service 
treatment in March 1992 for assessed mechanical low back 
pain, reportedly aggravated by obesity.  The veteran's 
service separation examination in March 1994 was negative for 
a back disorder.

The claims folder contains a copy of a September 1993 non-
Naval healthcare claim for reported muscle spasms while on 
leave in August 1992, requiring private treatment at Hancock 
County Memorial Hospital.  A March 1994 service report of 
medical history also noted that the veteran was seen at 
Hancock Memorial Hospital for back muscle spasms.  The 
earliest post-service treatment for the back documented in 
the claims folder is a March 2005 treatment for complained of 
severe low back pain.  The veteran then reported that this 
was the third such severe episode.  March 1995 VA X-rays of 
the lumbar spine were reported to be without indication of 
gross abnormality.

Thus, these medical records within the claims folder present 
a possibility of a back disorder originating in service.  The 
veteran should be afforded a VA examination to address this 
possibility.  

Accordingly, the case is REMANDED for the following action:

1.  Any indicated development should be 
completed, to include obtaining as yet 
unobtained VA or private treatment records 
with appropriate authorization.  

2.  Thereafter, the veteran should be 
afforded VA audiology and otology 
examination(s), as needed, to address current 
hearing loss in each ear and their etiology.  
The claims folder should be provided to the 
examiner(s) for review prior to the 
examination(s).  The examiner(s) must address 
any current disabilities affecting hearing.  
In so doing, the examiner(s) should note the 
veteran's period of service from March 1990 
to February 1994, and hearing tests conducted 
during that period as reflected in service 
medical records.  Any necessary tests or 
studies should be conducted.  

a.  The examiner(s) should also consider 
the veteran's noise exposure both in 
service and post service, including as 
indicated by any evidence of record.

b.  For all hearing loss found, the 
examiner(s) should, separately for each 
ear, answer the following question:  is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed disorder developed in service 
or is otherwise related to service?

3.  Thereafter, the RO should afford the 
veteran a VA orthopedic examination to 
address the nature and etiology of any 
current low back disorder.  The examiner 
should review the claims folder, including 
the veteran's service medical records.  Then, 
for any diagnosed low back disorder, the 
examiner should address the following:

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder was 
developed in service or is otherwise 
related to service? 

b.  If arthritis of the low back is 
present, what, if any, medical evidence 
is present of arthritis of the low back 
within the first year following the 
veteran's separation from service in 
February 1994?  

c.  A rationale should be provided for 
all opinions given, and the factors upon 
which each medical opinion is based must 
be set forth in the report.

d.  If the examiner cannot answer any of 
the questions posed without resorting to 
unsupported speculation, the examiner 
should so state.

4.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

5.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


